Name: Commission Regulation (EEC) No 3373/87 of 9 November 1987 on the supply of common wheat and common wheat flour to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 , 11 . 87 Official Journal of the European Communities No L 321 / 17 COMMISSION REGULATION (EEC) No 3373/87 of 9 November 1987 on the supply of common wheat and common wheat flour to the World Food Programme (WFP) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the WFP, the Commission allocated to the latter organization 3 560 tonnes of cereals ; Whereas it is necessary to provide for the "carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat flour and common wheat to the WFP in accordance with the provi ­ sions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54. (2) OJ No L 136, 26. 5 . 1987, p. 1 . (3) OJ No L 204, 25. 7 . 1987, p. 1 . No L 321 / 18 Official Journal of the European Communities 11 . 11 . 87 ANNEX I 1 . Operation No ('): 964/87 2. Programme : 1987 3 . Recipient : World Food Programme, Via della Terme di Caracalla, I-00100 Roma, Telex 626675 WFP I . 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality, of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 1 ) Specific characteristics : Hagberg falling number of at least 160 . 8 . Total quantity : 1 642 tonnes 9. Number of lots : 1 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a). To be delivered on standard pallets :  marking on the bags in letters at least 5 cm high : 'ACTION No 964/87 / KENYA 02589 01 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 December 1987 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 December 1987 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89 . 11 . 11 . 87 No L 321 / 19Official Journal of the European Communities ANNEX II 1 . Operation No ('): 889/87 2. Programme : 1987 ' 3 . Recipient : World Food Programme, Via delle Terme di Caracalla, I-00100 Roma (Telex 626675 WFP I) 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : PDR Yemen 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 6) Specific characteristics :  Hagberg falling number of at least 160 8 . Total quantity : 1 400 tonnes (equal to 1 918 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 2 a)  marking on the bags, in letters at least 5 cm high : 'ACTION No 889/87 / PDR YEMEN 0258001 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 January 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : Tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 December 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987 at 12 noon (b) period for making the goods available at the port of shipment : 15 January to 15 February 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89 . No L 321 /20 Official Journal of the European Communities 11 . 11 . 87 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.